DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 11-17, in the reply filed on 3/14/22 is acknowledged.  The traversal is on the ground(s) that there is a contribution over the art over FR2769852.  This is not found persuasive because not all the claims were allowable as indicated in the PCT/FR2019/051916 as claims 2,4,6 and 8-10.
The requirement is still deemed proper and is therefore made FINAL.
Applicant reserves the right to file a Divisional directed toward non-elected claims 18-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 17, the percentages of the inert component are confusing as the claim recites between 14% and 20% of the first and second component which would leave 86%-80% remainder for the inert component, however, the claimed 85% (claim 14) and 96% (claim 17) are outside this range.  The specification on pgs. 15-16 teach the remainder of the powder mass proportion reach up to 100%.  Clarification is requested.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the addition of the inert powder component and producing the claimed layers 6,7 and 8 with specific thicknesses and molar fractions of the components (specification, pgs. 15-17) which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (2006/0003567) in combination with Wang et al. (2016/0376993).
Yoon et al. (2006/0003567) teaches a nanocomposite coating on refractory metals including Mo whereby the coating can be a pack siliconizing method using powders of 1-70wt% silicon, 1-20wt % NaF (activator) and 20-98wt% Al2O3 (inert powder) which is placed in a crucible and the refractory part is immersed in the powders and thermally heat treated to form the coating [0044],[0051],[0059].  The coating layer forms a passivating oxide layer when subjected to oxidizing condition [0005]-[0016].
Yoon et al. (2006/0003567) fails to teach the claimed first component powders to include activators of (NH4Cl, NH4F, CrCl2, AlCl3).
Wang et al. (2016/0376993) teaches a diffusion coating for metal-based substrates whereby an activator including the claimed components (NH4Cl, NH4F, CrCl2, AlCl3) are utilized to form the diffusion coating.  The substrate includes refractory material and alloys [0032].  The metal powders include aluminum and silicon and mixtures thereof [0036].
Therefore. it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yoon et al. (2006/0003567) diffusion coating process to have substituted the activating agent of NaF with the claimed activating powder of NH4Cl, NH4F, CrCl2, AlCl3 as evidenced by Wang et al. (2016/0376993) with the expectation of achieving similar success, i.e. a diffusion coating.
Regarding claims 11 and 17, Yoon et al. (2006/0003567) teaches the claimed mass proportions of 8-12% for second component (silicon and aluminum) and 6-8% of the first component (halide activator).  Wang et al. (2016/0376993) teaches the claimed activators.  Both Yoon et al. (2006/0003567) and Wang et al. (2016/0376993) teach the claimed metal powders and refractory substrate.
Regarding claim 12, Yoon et al. (2006/0003567) teaches the claimed mass proportions of 1-20% for second component (metal powders) and 1-20% of the first component (halide activator).  
Regarding claim 13, Wang et al. (2016/0376993) teaches the metal powders include aluminum and silicon and mixtures thereof and activator of sodium chloride (NH4Cl) [0036],[0040].
Regarding claims 14,15 and 17, Yoon et al. (2006/0003567) teaches the claimed mass proportions of inert powders of alumina (Al2O3) of 70-96% [0044],[0051],[0059].
Regarding claim 16, Yoon et al. (2006/0003567) teaches the inert powders of alumina (Al2O3) [0044],[0051],[0059].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715